Citation Nr: 1623006	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-20 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cleveland, Ohio


THE ISSUES

1.  Entitlement to reimbursement for the cost of emergency medical treatment rendered in December 2013.

2.  Entitlement to reimbursement for the cost of emergency medical treatment rendered in November 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This appeal to the Board of Veterans' Appeals (Board) is from March 2014 and April 2015 decisions of the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio.

In February 2016, the Veteran had a personal hearing with the undersigned VLJ.

During the Veteran's personal hearing, he alleged that he was being held responsible for additional treatment from a private facility that occurred in or around July 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran has total service-connected disability.  He received emergency treatment at a non-VA facility in December 2013 and November 2014, for conditions that a prudent layperson would have reasonably expected would have been hazardous to life or health if treatment was delayed.  No VA emergency facility was feasibly available.





CONCLUSION OF LAW

The criteria are met for payment or reimbursement of unauthorized medical expenses incurred in December 2013 and November 2014.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. §§ 17.120, 17.121, 17.1000-1002 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA may pay or reimburse the cost of medical expenses incurred in non-VA facilities where: (1) such care or services were rendered for any disability of a veteran who has a service-connected disability that is total and permanent in nature; (2) such care or services were rendered in a medical emergency of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2015).  All three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The implementing regulation to 38 U.S.C.A. § 1728, 38 C.F.R. § 17.120(b), defines the term "medical emergency" as emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication, that was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to one's life or health.  This standard is met by an emergency medical situation manifesting itself by acute symptoms of such severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine would reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions or serious dysfunction of any bodily organ or part.  38 C.F.R. § 17.120(b) (2015).

The term "feasibly available" is not defined in the relevant statute or regulation.  
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  However, the provisions of 38 C.F.R. § 17.53, also for application, state that a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  
38 C.F.R. §§ 17.52, 17.53 (2015).  

The Veteran is 100 percent disabled with posttraumatic stress disorder for over twenty years.  Therefore, the issues are whether there was an emergency, and whether other VA facilities were feasibly available.

In regard to the December 2013 treatment, the Veteran asserts that he was doubled over in pain, and that his urine was extremely discolored.  The record shows he has hepatitis and cirrhosis, as well as history of hernia repair.  In regard to the November 2014 treatment, he asserts that he got his hand caught in his door at 6:00 a.m., and that his finger was especially swollen.  He could not remove his rings, and complained that the pain was unbearable.  He feared that it was broken, or worse.
The medical records show that these conditions were not ultimately serious.  However, in regard to the pain and discolored urine, the record shows he had previously had active diagnoses regarding the liver, as well as history of hernia.  This history along with his pain leads the Board to conclude that a reasonable person with the same history and emergent symptoms would expect that delaying medical treatment would be hazardous to his health.  In regard to his hand and finger, he had a ring on that he could not remove, and he could not reduce the swelling.  Again, a reasonably prudent person would likely fear that delaying treatment in that case could result in permanent damage.  The Board finds that these incidents meet the requirements for a medical emergency.  See 38 C.F.R. § 17.120.

The final inquiry is whether there was another VA facility that was feasibly available.  The closest VA emergency room to the Veteran is at the Cleveland VAMC, which is approximately 50 miles from his house.  His claim has been denied because he could have gone to this facility.  However, the Veteran asserts that his conditions prevented him from driving safely for that distance.  He said that he tried to get an ambulance, but that no ambulances would pick him up because of the difficulty in getting VA to pay them for the bill.  He said that he was doubled over in pain, in December 2013, and could not make the drive.  As for November 2014, he did not feel that he could safely drive with the use of only one hand.  The Board also notes, in regard to the hand, that his injury occurred over two hours before any of the VA outpatient clinics near him were open.  These clinics likely have X-ray capabilities.  He argues that his PTSD is very serious, and that he does not feel safe driving very much in general, but especially not when he is agitated or upset, as he was when his conditions emerged.  He argues that he is alone, and has no friends or family that could have provided transportation.  Under these circumstances, the Board does not find that another VA facility was feasibly available to the Veteran at those times.


ORDER

Reimbursement for medical treatment rendered in December 2013 and November 2014, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


